FILED
                            NOT FOR PUBLICATION                              FEB 22 2012

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-10348

               Plaintiff - Appellee,             D.C. No. 2:10-cr-00368-RLH

  v.
                                                 MEMORANDUM *
JOSE RIVERA-LOPEZ,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Nevada
                     Roger L. Hunt, District Judge, Presiding

                            Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Jose Rivera-Lopez appeals from the 70-month sentence imposed following

his guilty-plea conviction for being a deported alien found unlawfully in the United

States, in violation of 8 U.S.C. § 1326. We have jurisdiction under 28




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. Appellant. P. 34(a)(2).
U.S.C. § 1291, and we affirm.

      Rivera-Lopez contends that his sentence is substantively unreasonable under

United States v. Amezcua-Vasquez, 567 F.3d 1050 (9th Cir. 2009), because the

sentence does not adequately account for the age of his prior conviction, the nature

of the conduct underlying that conviction, or the nature of his subsequent criminal

history. In light of the totality of the circumstances and the factors set forth in 18

U.S.C. § 3553(a), the sentence is substantively reasonable. See Gall v. United

States, 552 U.S. 38, 51 (2007); see also United States v. Valencia-Barragan, 608

F.3d 1103, 1109 (9th Cir. 2010) (emphasizing the limited scope of the holding in

Amezcua-Vasquez).

      AFFIRMED.




                                            2                                    11-10348